            Case 1:20-cv-03010-APM Document 26 Filed 11/11/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, et al.,

                          Plaintiffs,
                                                     Civil Action No. 1:20-cv-03010
       v.
                                                     HON. AMIT P. MEHTA
GOOGLE LLC,

                          Defendant.



                                        NOTICE OF APPEARANCE

       To the clerk of court and all parties of record:

       PLEASE enter the appearance of Matthew Guice Aiken as counsel in the above-captioned

matter on behalf of non-party AT&T Inc. I certify that I am admitted or otherwise authorized to

practice in this Court.



Dated: November 11, 2020                              Respectfully submitted,

                                                      s/ Matthew Guice Aiken
                                                      Matthew Guice Aiken
                                                      D.C. Bar No. 1616755
                                                      maiken@gibsondunn.com
                                                      GIBSON, DUNN & CRUTCHER LLP
                                                      1050 Connecticut Avenue, N.W.
                                                      Washington, D.C. 20036-5306
                                                      Telephone: (202) 887-3688
                                                      Facsimile: (202) 831-6089

                                                      Counsel for non-party AT&T, Inc.
         Case 1:20-cv-03010-APM Document 26 Filed 11/11/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 11, 2020, I caused a copy of the foregoing Notice of

Appearance with the Clerk of Court via the CM/ECF system, which will give notice to all counsel

of record.



                                           /s/ Matthew Guice Aiken
                                           Matthew Guice Aiken
                                           D.C. Bar No. 1616755
